Exhibit 10.19

EXECUTION VERSION

AMENDMENT NO. 4

Dated as of February 1, 2019

to

CREDIT AGREEMENT

Dated as of August 30, 2017

THIS AMENDMENT NO. 4 (this “Amendment”) is made as of February 1, 2019 by and
among Papa John’s International, Inc. (the “Borrower”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent’), under that certain Credit
Agreement dated as of August 30, 2017 by and among the Borrower, the
subsidiaries of the Borrower from time to time party thereto as Subsidiary
Guarantors, the Lenders from time to time party thereto and the Administrative
Agent (as amended by that certain Amendment No 1. to Credit Agreement dated as
of October 26, 2017, as amended by that certain Amendment No. 2 to Credit
Agreement dated as of January 10, 2018, as amended by that certain Amendment No.
3 to Credit Agreement dated as of October 9, 2018 and as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”).  Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to them in the Credit Agreement.

WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to make certain amendments to the Credit Agreement;
and

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1.           Amendments to the Credit Agreement.  Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
parties hereto agree that the Credit Agreement is amended as follows:

(a)         Section 1.01 of the Credit Agreement is amended to add the following
definition thereto in the appropriate alphabetical order:

“Specified Preferred Equity” means those certain preferred Equity Interests of
the Borrower expected to be issued in the first quarter of 2019, on
substantially the terms disclosed in writing to the Lenders on or prior to the
issuance date thereof.

(b)         Section 6.05 of the Credit Agreement is amended and restated in its
entirety to read as follows:







--------------------------------------------------------------------------------

 



SECTION 6.05.  Dividends and Related Distributions.  Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, (i) make or pay or
(ii) agree to become or remain liable to make or pay (provided that this clause
(ii) shall not prohibit the issuance of the Specified Preferred Equity), in each
case, any dividend or other distribution of any nature (whether in cash,
property, securities or otherwise) on account of or in respect of its Equity
Interests, including any sinking fund or similar deposit, or on account of the
purchase, redemption, retirement, cancellation, termination or acquisition of
its Equity Interests (or warrants, options or rights therefor) (any of the
foregoing being referred to as a “Restricted Payment”), except (a) the Borrower
may declare and pay Restricted Payments with respect to its Equity Interests
payable solely in additional shares of its common stock, (b) Subsidiaries may
declare and pay dividends ratably with respect to their Equity Interests, (c)
the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and its Subsidiaries, (d) the Borrower may declare and pay cash
dividends with respect to its common Equity Interests in an aggregate amount for
any fiscal year of the Borrower not to exceed the lesser of (i) $35,000,000 and
(ii) an amount equal to $0.225 per share per fiscal quarter and (e) the Borrower
and its Subsidiaries may make any other Restricted Payment (including, for the
avoidance of doubt, any repurchase of Equity Interests of the Borrower pursuant
to the Specified Share Repurchase Program) so long as immediately prior to and
after giving effect (including giving effect on a pro forma basis) to such
Restricted Payment (i) no Default or Event of Default exists or would result
therefrom, (ii) the Leverage Ratio is not greater than 3.75 to 1.00 and (iii)
the Borrower is in compliance with the financial covenant set forth in Section
6.15.

(c)         Clause (j) of Article VII of the Credit Agreement is amended to (i)
add “(i)” at the beginning thereof and (ii) add the following as a new clause
(iii) thereof: “or (iii) the occurrence of a change in control, or other similar
provision, as defined in any declaration, agreement or instrument evidencing,
governing or providing for the issuance of the Specified Preferred Equity
(triggering a default or mandatory prepayment, distribution or redemption, which
default or mandatory prepayment, distribution or redemption has not been waived
in writing)”.

2.           Conditions of Effectiveness.  The effectiveness of this Amendment
is subject to the satisfaction of the following conditions precedent:

(a)         The Administrative Agent shall have received counterparts of (i)
this Amendment duly executed by the Borrower, the Required Lenders and the
Administrative Agent and (ii) the Consent and Reaffirmation attached hereto duly
executed by the Subsidiary Guarantors.

(b)         The Administrative Agent shall have received payment of the
Administrative Agent’s and its affiliates’ reasonable out-of-pocket expenses
(including reasonable out-of-pocket fees and expenses of counsel for the
Administrative Agent) in connection with this Amendment for which invoices have
been presented prior to the date hereof.

3.           Representations and Warranties of the Borrower.  The Borrower
hereby represents and warrants as follows:

(a)         This Amendment and the Credit Agreement as modified hereby
constitute legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with its terms, except to the extent that
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Requirements of Law affecting the enforceability of





2

--------------------------------------------------------------------------------

 



creditors’ rights generally or limiting the right of specific performance and by
general principles of equity.

(b)         As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Loan Parties set forth in the
Loan Documents are true and correct in all material respects (or in all respects
in the case of any representation and warranty qualified by materiality or
Material Adverse Effect) with the same effect as though made on and as of the
date hereof (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date is true and correct in all
material respects (or in all respects in the case of any representation and
warranty qualified by materiality or Material Adverse Effect) only as of such
specified date).

4.           Reference to and Effect on the Credit Agreement.

(a)         Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other loan document shall mean and be a
reference to the Credit Agreement as amended hereby.

(b)         The Credit Agreement and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.  The Borrower (i)
agrees that, except as specifically provided herein, this Amendment and the
transactions contemplated hereby shall not limit or diminish the obligations
of  the Borrower arising under or pursuant to the Credit Agreement or the other
Loan Documents to which it is a party, (ii) reaffirms its obligations under the
Credit Agreement, the Pledge Agreement and each and every other Loan Document to
which it is a party and (iii) reaffirms all Liens on the Collateral which have
been granted by it in favor of the Administrative Agent (for itself and the
other Secured Parties) pursuant to any of the Loan Documents, and all filings
made with a Governmental Authority in connection therewith.

(c)         Except with respect to the subject matter hereof, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

(d)         This Amendment is a Loan Document.

5.           Governing Law.  This Amendment shall be construed in accordance
with and governed by the law of the State of New York.

6.           Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

7.           Counterparts.  This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

[Signature Pages Follow]

 

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.,

 

as the Borrower

 

 

 

 

 

 

 

By:

/s/ Joseph H. Smith

 

Name:

Joseph H. Smith

 

Title:

Senior Vice President, Chief Financial Officer

 





Signature Page to Amendment No. 4 to

Credit Agreement dated as of August 30, 2017

Papa John’s International, Inc.

--------------------------------------------------------------------------------

 



 

 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as a Lender and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ James Duffy Baker, Jr.

 

Name:

James Duffy Baker, Jr.

 

Title:

Managing Director

 





Signature Page to Amendment No. 4 to

Credit Agreement dated as of August 30, 2017

Papa John’s International, Inc.

--------------------------------------------------------------------------------

 



 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Shelly Stephenson

 

Name:

Shelly Stephenson

 

Title:

Senior Vice President

 





Signature Page to Amendment No. 4 to

Credit Agreement dated as of August 30, 2017

Papa John’s International, Inc.

--------------------------------------------------------------------------------

 



 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark R. Mick

 

Name:

Mark R. Mick

 

Title:

Vice President

 





Signature Page to Amendment No. 4 to

Credit Agreement dated as of August 30, 2017

Papa John’s International, Inc.

--------------------------------------------------------------------------------

 



 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ John M. Hall

 

Name:

John M. Hall

 

Title:

Senior Vice President

 





Signature Page to Amendment No. 4 to

Credit Agreement dated as of August 30, 2017

Papa John’s International, Inc.

--------------------------------------------------------------------------------

 



 

 

 

BRANK BANKING & TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ryan T. Hamilton

 

Name:

Ryan T. Hamilton

 

Title:

Vice President

 





Signature Page to Amendment No. 4 to

Credit Agreement dated as of August 30, 2017

Papa John’s International, Inc.

--------------------------------------------------------------------------------

 



 

 

 

 

BMO HARRIS BANK N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Katherine Robinson

 

Name:

Katherine Robinson

 

Title:

Director

 





Signature Page to Amendment No. 4 to

Credit Agreement dated as of August 30, 2017

Papa John’s International, Inc.

--------------------------------------------------------------------------------

 



 

 

 

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Van Brandenburg

 

Name:

Van Brandenburg

 

Title:

Managing Director

 

 

 

 

By:

/s/ Erin Scott

 

Name:

Erin Scott

 

Title:

Vice President

 





Signature Page to Amendment No. 4 to

Credit Agreement dated as of August 30, 2017

Papa John’s International, Inc.

--------------------------------------------------------------------------------

 



 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Colin Goss

 

Name:

Colin Goss

 

Title:

Director, International Corporates

 

 

(Executed in New York)

 

 



Signature Page to Amendment No. 4 to

Credit Agreement dated as of August 30, 2017

Papa John’s International, Inc.

--------------------------------------------------------------------------------

 



CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 4 to the Credit Agreement dated as of August 30, 2017 (as amended
by that certain Amendment No 1. to Credit Agreement dated as of October 26,
2017, as amended by that certain Amendment No. 2 to Credit Agreement dated as of
January 10, 2018, as amended by that certain Amendment No. 3 to Credit Agreement
dated as of October 9, 2018 and as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”) by and among Papa John’s International, Inc.,
the other Loan Parties from time to time party thereto, the financial
institutions from time to time party thereto (the “Lenders”) and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”), which
Amendment No. 4 is dated as of February 1, 2019 (the “Amendment”).  Capitalized
terms used in this Consent and Reaffirmation and not defined herein shall have
the meanings given to them in the Credit Agreement.   Without in any way
establishing a course of dealing by the Administrative Agent or any Lender, each
of the undersigned (i) consents to the Amendment, (ii) reaffirms its obligations
under, and the terms and conditions of, the Credit Agreement and any other Loan
Document executed by it, (iii) acknowledges and agrees that such Credit
Agreement and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed and (iv) reaffirms all Liens on the
Collateral which have been granted by it in favor of the Administrative Agent
(for itself and the other Secured Parties) pursuant to any of the Loan
Documents, and all filings made with a Governmental Authority in connection
therewith.  All references to the Credit Agreement contained in the
above‑referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment.

Dated:  February 1, 2019

[Signature Page Follows]

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

PAPA JOHN’S USA, INC.,

 

as a Subsidiary Guarantor

 

 

 

 

By:

/s/ Joseph H. Smith

 

Name:

Joseph H. Smith

 

Title:

Senior Vice President, Chief Financial Officer

 

 

 

 

 

 

 

PREFERRED MARKETING SOLUTIONS, INC.,

 

as a Subsidiary Guarantor

 

 

 

 

By:

/s/ Joseph H. Smith

 

Name:

Joseph H. Smith

 

Title:

Vice President

 

 

 

 

 

 

 

CAPITAL DELIVERY, LTD.,

 

as a Subsidiary Guarantor

 

 

 

 

By:

/s/ Joseph H. Smith

 

Name:

Joseph H. Smith

 

Title:

President and Asst. Treasurer

 

 

 

 

 

 

 

PJ FOOD SERVICE, INC.,

 

as a Subsidiary Guarantor

 

 

 

 

By:

/s/ Joseph H. Smith

 

Name:

Joseph H. Smith

 

Title:

Vice President

 

 

 

 

 

 

 

TRANS PAPA LOGISTICS, INC.,

 

as a Subsidiary Guarantor

 

 

 

 

By:

/s/ Joseph H. Smith

 

Name:

Joseph H. Smith

 

Title:

Vice President

 

Signature Page to Consent and Reaffirmation to

Amendment No. 4 to Credit Agreement dated as of August 30, 2017

Papa John’s International, Inc.

--------------------------------------------------------------------------------